UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 01-10114
                         Summary Calendar



                     UNITED STATES OF AMERICA

                                                Plaintiff-Appellee,


                              VERSUS


                     CHARLES CLEVELAND NOWDEN

                                                Defendant-Appellant.




           Appeal from the United States District Court
                for the Northern District of Texas
                       (No. 4:00-CR-34-1-Y)

                         November 7, 2001

Before DeMOSS, PARKER, and DENNIS, Circuit Judges.

PER CURIAM:*

      Defendant-Appellant Charles C. Nowden was determined to have

violated 18 U.S.C. § 2342 (possession of contraband cigarettes)

and § 922(g) of the same title (felon in possession of a firearm)

based on his guilty plea.   He appeals both convictions, and we

affirm.   We grant Nowden’s motion to file a corrected brief, but



  *
    Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
we deny his motion to supplement the record, the documents he

urges now not having been previously offered to the district

court.

     For challenges to an indictment raised at trial, so long as

“the statutory language of the charged offense unambiguously sets

out all the necessary elements, an indictment setting forth the

offense in the words of the statute itself is generally

sufficient.”     United States v. Hagmann, 950 F.2d 175, 183 (5th

Cir. 1991).    We have not determined whether the Contraband

Cigarette Trafficking Act sets out the elements of an offense

under it with the requisite degree of clarity.    The Act makes it

“unlawful for any person knowingly to ship, transport, receive,

possess, sell, distribute, or purchase contraband cigarettes.”

18 U.S.C. § 2342(a).    Thus, to sustain a conviction under the

Act, the government must prove that the defendant (1) knowingly

(2) shipped, received, possessed etc., cigarettes and (3) that

the cigarettes were themselves unlawful.    Nothing besides these

three elements is required to convict under § 2342(a), so the

statute includes each necessary element and does so

unambiguously.    Therefore, an indictment tracking § 2342(a)’s

language comports with the Constitution.     See United States v.

Gord, 77 F.3d 1192, 1194 (9th Cir. 1996).    Any fair reading of

the indictment in this case shows that it mirrors the statutory

language.


                                  -2-
     We also reject Nowden’s other arguments--that he was denied

his right to a speedy trial and that he was denied his right to

counsel.   Entry of a guilty plea waives all non-jurisdictional

arguments except where the plea is conditional.     See United

States v. Bell, 966 F.2d 914, 915 (5th Cir. 1992).     No

conditional plea was entered here, and Nowden’s speedy-trial

claim is non-jurisdictional.     See United States v. Bell, 966 F.2d
914, 915 (5th Cir. 1992).     But the right to counsel, like the

right to an informative indictment, is jurisdictional.      See

Johnson v. Zerbst, 304 U.S. 458, 468 (1938).     That having been

said, our review of the record does not show that Nowden’s

counsel was absent from the February 14, 2000 preliminary hearing

as Nowden contends.   In fact, there was no hearing in Nowden’s

case on that day.   To the extent Nowden meant the February 4,

2000 hearing, the record shows that his attorney was in

attendance.

     Nor does Nowden’s challenge to the fact of his possession of

a firearm merit relief.     “The acceptance of a guilty plea is

deemed a factual finding that there is an adequate factual basis

for the plea.”   United States v. Adams, 961 F.2d 505, 508 (5th

Cir. 1992).   It is a factual finding that must be sustained

absent clear error.   Id.    Constructive possession over a firearm

is sufficient to uphold a conviction under 18 U.S.C. § 922(g)(1).

See United State v. DeLeon, 170 F.3d 494, 495 (5th Cir. 1999).


                                  -3-
“Constructive possession is the ownership, dominion or control

over an illegal item itself or dominion or control over the

premises in which the item is found.”   Id. at 496.   The gun in

this case was found in Nowden’s home, so we cannot say that the

district court’s finding of constructive possession was clearly

erroneous.

     AFFIRMED.   Motion to file corrected brief GRANTED.   Motion

to supplement the record DENIED.




                                -4-